Citation Nr: 0604082	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  03-34 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for dysthymic disorder (claimed as depression).  
2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1968 to May 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
granted service connection for dysthymic disorder with an 
evaluation of 30 percent effective May 8, 2001 and 
entitlement to an earlier effective date for service 
connection for diabetes mellitus, effective May 8, 2001.  An 
October 2002 rating decision granted service connection for 
diabetes mellitus type II associated with herbicide exposure 
with a 20 percent evaluation effective July 9, 2001.  

In a February 2005 rating decision, the veteran was denied 
service connection for carpal tunnel syndrome.  In a July 
2005 report of contact, the veteran's representative 
indicated that the veteran's June 2004 service connection 
claim for carpal tunnel syndrome was in error and requested 
that appropriate action be taken concerning this 
cancellation.  The Board hereby refers this matter to the RO.  

In January 2006 the veteran testified at a Board hearing.  
Additional evidence was submitted along with a waiver for 
initial RO review.  


FINDINGS OF FACT

1.  During the time period covered by the appeal, the 
veteran's service-connected dysthymic disorder has been 
manifested by depressed mood resulting in no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  

2.  During the time period covered by the appeal, the 
veteran's service-connected diabetes has required insulin, 
restricted diet, and regulation of activities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for the veteran's service-connected dysthymic 
disorder (claimed as depression) have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9433 (2005).  

2.  The criteria for an initial rating of 40 percent (but no 
higher) for the veteran's service-connected diabetes have 
been met, effective May 8, 2001.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statements of the 
case, supplemental statements of the case, and June 2002 and 
September 2004 VCAA letters have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the June 2002 and 
September 2004 VCAA letters, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board notes that the June 2002 VCAA letter was given in 
connection with the veteran's underlying initial claim of 
service connection for diabetes and that such notice is valid 
since the veteran is appealing aspects of the rating decision 
which resulted from his initial claim.  

The Board also notes that the June 2002 and September 2004 
VCAA letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided a VCAA notice to the veteran in September 2004 which 
was after the January 2003 rating decision on appeal.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement was harmless error for the reasons 
specified below.

In the September 2004 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations, the 
necessary evidence, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also finds that all necessary 
development has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the appellant 
in obtaining the evidence necessary to substantiate his 
claim, including VA treatment records.  The appellant has 
also been afforded the benefit of VA examinations during the 
appeal period, and was provided with the opportunity to 
attend hearings.  The veteran attended a Board hearing in 
January 2006.  Neither the appellant nor his representative 
has indicated, and there is otherwise no indication that 
there exists, any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Analysis

The present appeal involves the veteran's claims that the 
severity of his service-connected disorders warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Dysthymic Disorder

The veteran's service-connected dysthymic disorder has been 
rated by the RO under the provisions of Diagnostic Code 9433.  
Under 38 C.F.R. § 4.130, Diagnostic Code 9433, dysthymic 
disorder will be evaluated in accordance with the General 
Rating Formula for Mental Disorders.  Under that code, 
ratings are assigned according to the following criteria.  A 
30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted where there is evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for a service-connected 
mental disorder where it results in total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closes relatives, own 
occupation, or own name.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 61 to 70 is defined as some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  

VA medical records from September 2000 to September 2002 
reflected a history and treatment of depression.  The veteran 
had a diagnosis of dysthymic disorder and was prescribed 
Prozac.  March 2002 records indicated that he was 
hospitalized twice for depression.  He reported a history of 
depression, worry, erratic sleep, suicidal ideation 4 years 
ago and problems with irritability and mood wings since he 
had a diagnosis of diabetes.  

The veteran underwent a VA examination in December 2002.  The 
veteran reported feeling sad with low self-esteem, having 
suicidal thoughts in the past, but never attempted suicide.  
The veteran indicated a sense of apathy with low energy and 
motivation.  The veteran's mini-mental status exam found that 
the veteran was oriented in all spheres, was off on the date, 
his mood was depressed, and his affect was restricted, he 
showed a very worried expression throughout the interview.  
His short-term memory was intact, his concentration was good, 
his thought processes were goal-directed and he denied 
current suicidal or homicidal ideation, as well as auditory 
or visual hallucinations.  The diagnosis was dysthymic 
disorder and the GAF score was 60.  

The veteran had another VA examination in September 2004.  
The veteran reported working and going to church sporadically 
due to his work schedule.  The veteran reported having a good 
appetite, denied crying, occasionally felt hopeless and 
helpless, did not have recent suicidal thoughts (had them 3 
years ago), his energy was average, he said his concentration 
was fine, he did not belong to any clubs or organizations, it 
was difficult for him to socialize due to his work schedule.  
The mental status examination revealed that the veteran was 
casually dressed, spoke in somewhat slowed fashion, but his 
affects were fully ranged and appropriately to content.  
Cause and effect thinking was maintained.  There were no 
self-signs of psychosis, no delusional or hallucinatory 
experience noted, no suicidal ideation or homicidal ideation.  
The veteran could estimate the passage of time, he was 
oriented to time, place, and person.  Recent and remote 
memory was grossly intact.  Judgment seemed to be adequate.  
The GAF score related to dysthymia was 68 with occasional 
feelings of hopelessness and helplessness.  The veteran was 
competent for VA purposes.  

A December 2005 VA medical record in presenting the medical 
history as reported by the veteran showed that the veteran 
was treated for depression about 9 years ago after he became 
suicidal and drove his car out to the edge of a hill.  The 
veteran denied having suicidal ideation since that time.  He 
was not receiving mental health treatment, he denied suicidal 
intent and risk of harm to others.  

The evidence has not demonstrated that the veteran's service-
connected dysthymic disorder warrants a rating in excess of 
30 percent.  The veteran did not have impaired speech, 
difficulty understanding complex commands, impaired judgment 
and abstract thinking.  The medical evidence indicated that 
the veteran had mood swings, however the December 2002 and 
September 2004 VA examinations showed the veteran's memory 
was intact, he had good concentration, was oriented to time 
place, and person, his judgment was adequate.  During his 
January 2006 Board hearing the veteran testified that he did 
not have problems with his coworkers and that he didn't 
socialize much due to his depression and work schedule.  The 
September 2004 VA examination indicated that it was the 
veteran's work that prevented him from regularly socializing 
or going to church.  Most recently in December 2005 the 
veteran denied having suicidal ideation since about 9 years 
ago.  The veteran was not suicidal, nor did he exhibit signs 
of delusion or hallucination.  Although the veteran in his 
January 2003 notice of disagreement asserted that he had 
increased symptoms of panic attack more than once a month, 
difficulty in understanding complex commands, impairment of 
short and long term memory, was unable to work for long 
periods of time, and had problem interacting with people, the 
medical evidence did not reflect this.  Additionally, the 
veteran's GAF score has been between 60-68 which is 
reflective of mild symptoms but generally indicative of an 
individual functioning pretty well, with some meaningful 
interpersonal relationships.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Diabetes

The veteran's service-connected diabetes mellitus has been 
rated under Diagnostic Code 7913.  Under Diagnostic Code 
7913, diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated warrants a 100 percent disability evaluation.  
Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated warrants a 60 percent disability 
evaluation.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities warrants a 40 percent disability 
evaluation.  Diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet warrants a 20 percent disability evaluation.  38 CFR § 
4.119, Diagnostic Code 7913.

VA medical records from September 2000 to September 2002 
reflected treatment of the veteran's diabetes, the veteran 
was on insulin.  A September 2000 diagnosis showed diabetes 
with no pattern to the fluctuations.  VA medical records from 
December 2002 to June 2003 showed the veteran had 
hypoglycemic unawareness on several occasions during the day.  
He did not have a caloric diet but was to stay away from 
sweets and fats.  He worked as a clerk at a local home 
building center, his activities included stocking shelves.  
The veteran tried to walk about 2 miles everyday.  VA medical 
records from January 2003 to May 2004 revealed that the 
veteran had hypoglycemic unawareness on several occasions 
during the day, he had 2 episodes at work that required 
ambulance intervention.  During the veteran's June 2004 VA 
examination he apparently reported missing 2 days of work per 
year.  He first had a diagnosis of diabetes in 1993.  

VA medical records from May 2004 to January 2006 showed the 
veteran's diabetes remained under poor control.  He had about 
4 hypoglycemic episodes in the past year.  August 2005 
records revealed that the veteran was in the VA medical 
center due to elevated blood sugar levels.  It was noted 
there were no restrictions on his physical activities.  His 
diagnosis included diabetic ketoacidosis.  In September 2005 
the veteran reported having a reaction once per month.  

The medical evidence has manifested that the veteran's 
service-connected diabetes warrants a 40 percent rating.  The 
evidence has established that the veteran was on insulin and 
on a restricted diet.  The veteran's statements are 
inconsistent as to the regulation of his activities.  VA 
medical records show the veteran's activities were not 
restricted.  Nevertheless, the veteran has an extensive 
history of hypoglycemic reactions, some of which required 
ambulance intervention.  During his January 2006 Board 
hearing, he testified that the paramedics came 4 times in the 
past year because of low blood sugar levels.  Therefore 
although the veteran does not have restricted activities, the 
frequency of his hypoglycemic reactions along with his 
insulin and restricted diet more nearly approximates a 40 
percent rating.  Recently the veteran had a diagnosis of 
ketoacidosis, however the veteran's diabetes does not merit a 
higher rating than 40 percent as the medical evidence 
collectively does not demonstrate that the veteran had 
complications that would not be compensable if separately 
evaluated or progressive loss of weight and strength.  

The Board finds that a 40 percent rating under Diagnostic 
Code 7913 is warranted.  Resolving all reasonable doubt in 
the veteran's favor, the Board finds that the veteran's 
rating is increased to 40 percent.  


ORDER

Entitlement to an initial rating in excess of 30 percent for 
dysthymic disorder (claimed as depression) is denied.  To 
this extent the appeal is denied.  

Entitlement to a 40 percent rating (but no higher) for the 
veteran's service-connected diabetes is allowed, subject to 
the controlling laws and regulations governing the payment of 
monetary awards.  To this extent the appeal is granted.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


